OPINION OF THE COURT
Per Curiam.
The respondent avers that his resignation is voluntary, free from coercion and duress, and submitted with a full awareness of its implications, including being barred by Judiciary Law § 90 and the Court rules from seeking reinstatement for at least seven years.
The respondent acknowledges that he cannot successfully defend himself on the merits of the charges made against him. He is aware that the Court, in any order permitting him to resign, could require him to make restitution to anyone whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection to the extent of any money paid by the fund pursuant to any claim determined to be meritorious. The respondent is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The petitioner joins in the respondent’s request that the resignation be accepted in the interests of preserving time and Court resources.
Inasmuch as the proffered resignation complies with all pertinent Court rules, it is accepted and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, Miller, Schmidt and Adams, JJ., concur.
Ordered that the resignation of the respondent, Jeffrey Allan Badner, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Jeffrey Allan Badner, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Jeffrey Allan Badner, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*43Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Jeffrey Allan Badner, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Jeffrey Allan Badner, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on motion of this Court dated May 26, 2005, is discontinued.